To compel respondent to restore an order made by his predecessor, which respondent had vacated, appointing a receiver for the Owosso & Corunna Street Railway Co.
*853Granted May 4, 1894.
It appeared that the corporation was without a president, vice-president or secretary; that the trustees named in the mortgage given to secure the bond had refused to enforce the mortgage, and had signified their intention to resign their trust; that interest on the bonds remained unpaid; that there are tax and judgment levies and liens upon the corporate property, and that the Municipality which granted its franchise had taken proceedings to repeal the same.